
	

113 HR 4455 IH: Learning Opportunities With Creation of Open Source Textbooks (LOW COST) Act of 2014
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4455
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Foster (for himself, Mr. Rangel, and Ms. Jackson Lee) introduced the following bill; which was referred to the Committee on Science, Space, and Technology, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To require Federal agencies to collaborate in the development of freely available open source
			 educational materials in college-level physics, chemistry, and math, and
			 for other purposes.
	
	
		1.Short titleThis Act may be cited as the Learning Opportunities With Creation of Open Source Textbooks (LOW COST) Act of 2014.
		2.FindingsCongress finds the following:
			(1)According to the College Board, that the average student at a 4-year university spent an estimated
			 $1,222 per year on college books and supplies.
			(2)According to the National Association of College Stores, the gross margin on new college textbooks
			 was 25.6 percent in 2012.
			(3)The Government Accountability Office has found that college textbook prices have risen at twice the
			 rate of annual inflation over the last two decades and that new textbook
			 prices increased 82 percent over the last decade.
			(4)An open source material project that would make high quality educational materials freely available
			 to the general public would reduce college textbook costs and increase
			 accessibility to such education materials.
			(5)College-level open source course work materials in math, physics, and chemistry represent a
			 high-priority first step in this area.
			(6)The scientific and technical workforce at Federal agencies, national laboratories, and federally
			 funded research and development centers could make a valuable contribution
			 to this effort.
			(7)A Federal oversight role in the creation and maintenance of standard, publicly vetted textbooks is
			 desirable to ensure that intellectual property is respected and that
			 public standards for quality, educational effectiveness, and scientific
			 accuracy are maintained.
			3.Open source material pilot program
			(a)In generalNot later than 1 year after the date of enactment of this Act, the Director shall begin development
			 of college freshman-level, high quality, open source materials that—
				(1)contain, at minimum, a comprehensive set of textbooks or other educational materials covering
			 topics in physics, chemistry, and calculus;
				(2)are posted on the Federal Open Source Material Website; and
				(3)are free of copyright violations.
				(b)Posting deadlineNot later than 4 years after the date of enactment of this Act, the Director shall have posted the
			 materials described in subsection (a) on the Federal Open Source Material
			 Website.
			(c)Screening proceduresBefore publishing materials on the Federal Open Source Material Website, the Director shall, in
			 collaboration with the agencies described in section 5(b), develop,
			 implement, and establish procedures for checking the veracity, accuracy,
			 and educational effectiveness of open source materials.
			4.Federal Open Source Material Website
			(a)EstablishmentThe Director shall establish and maintain a Federal Open Source Material Website.
			(b)Availability of materialsMaterials in the Federal Open Source Material Website shall be made available free of charge to,
			 and may be downloaded, redistributed, changed, revised, or otherwise
			 altered by, any member of the general public.
			5.Open source material requirement for Federal agencies
			(a)RequirementThe head of each agency described in subsection (b) shall, under the guidance of the Director,
			 collaborate with the heads of any other such agency or any federally
			 funded research and development center to develop, implement, and
			 establish procedures for checking the veracity, accuracy, and educational
			 effectiveness of open source materials that are posted on the Federal Open
			 Source Material Website.
			(b)Agency fundingThe head of each agency that expends more than $10,000,000 in a fiscal year on scientific education
			 or scientific outreach shall use at least 2 percent of such funds for
			 collaboration described in subsection (a).
			6.RegulationsThe Director shall prescribe regulations necessary to implement this Act, including redistribution
			 and attribution standards for open source materials produced under this
			 Act.
		7.DefinitionsIn this Act:
			(1)DirectorThe term Director means the Director of the National Science Foundation.
			(2)Federal open source material websiteThe term Federal Open Source Material Website means the website established under section 4(a).
			(3)High qualityThe term high quality means—
				(A)tested for optimal student engagement;
				(B)tested for optimal content consumption;
				(C)subjected to an editorial peer review process; and
				(D)free of copyright violations.
				(4)Open source materialsThe term open source materials means materials that are posted on a website that are available free of charge to, and may be
			 downloaded, redistributed changed, revised, or otherwise altered by, any
			 member of the general public.
			8.GAO report to CongressNot later than July 1, 2018, the Comptroller General shall prepare and submit a report to the
			 Committee on Commerce, Science, and Transportation of the Senate and the
			 Committee on Science, Space, and Technology of the House of
			 Representatives detailing—
			(1)the open source materials created or adapted under this Act;
			(2)the adoption of such open source materials; and
			(3)the savings generated for students, States, and the Federal Government through the use of open
			 source materials.
			
